 



EXHIBIT 10.47

ADVANCED FIBRE COMMUNICATIONS, INC.
NOTICE OF GRANT OF STOCK OPTION

     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Advanced Fibre Communications, Inc. (the
“Corporation”):

     OPTIONEE:                                                                                                                                            

     GRANT
DATE:                                                                                                                                            

     VESTING COMMENCEMENT
DATE:                                                                                                    

     EXERCISE PRICE: $
                                                                                
per share

     NUMBER OF OPTION
SHARES:                                                                                shares

     EXPIRATION DATE:
                                                                                                                        

     TYPE OF OPTION:             Incentive Stock Option
                                   Non-Statutory Stock Option

EXERCISE SCHEDULE: The Option shall become exercisable with respect to twenty
five percent (25%) of the Option Shares upon Optionee’s completion of one
(1) year of Service measured from the Vesting Commencement Date and shall become
exercisable for the balance of the Option Shares in thirty-six (36) successive
equal monthly installments upon Optionee’s completion of each additional month
of Service over the forty-eight (48) month period measured from the first
anniversary of the Vesting Commencement Date. In no event shall the Option
become exercisable for any additional Option Shares after Optionee’s cessation
of Service.

     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the Advanced Fibre Communications, Inc. 1996
Stock Incentive Plan (the “Plan”). Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



     Optionee hereby acknowledges receipt of a copy of the official prospectus
for the Plan in the form attached hereto as Exhibit B. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

     NO EMPLOYMENT OR SERVICE CONTRACT. Nothing in this Notice or in the
attached Stock Option Agreement or in the Plan shall confer upon Optionee any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee’s Service at
any time for any reason, with or without cause.

     DEFINITIONS. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option
Agreement.

DATED:                                        , 199     

                  ADVANCED FIBRE         COMMUNICATIONS, INC.    
 
           

  By:        

           
 
           

  Title:        

           

                            OPTIONEE    
 
           

  Address:        

           
 
                     

ATTACHMENTS
EXHIBIT A - STOCK OPTION AGREEMENT
EXHIBIT B - PLAN SUMMARY AND PROSPECTUS

2



--------------------------------------------------------------------------------



 



EXHIBIT A

STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B

PLAN SUMMARY AND PROSPECTUS

 